Title: To Thomas Jefferson from Delamotte, 5 October 1792
From: Delamotte
To: Jefferson, Thomas


Havre, 5 Oct. 1792. Today he received TJ’s letter of 31 May and the enclosed compilation of laws passed by the first session of the second Congress. He will obey the consular law, arrange the required security with Morris, and confer the agent’s commission in Dunkirk on Coffyn, who will be directed to provide TJ with the information he wishes about that port. Despite variations  in the public funds of the United States, no government’s credit is more respected in Europe. The plentiful harvest of grain in the United States will allow France to make up for its shortage, but if necessary, this matter will have to be negotiated between the two governments because merchants dare not import grain lest the people accuse them of hoarding. The government will not apply to the United States until after the harvest it is gathering in the North is closed off. Since the prices are about the same, the advantages of prompt and safe shipment lie with the North. As of 1 Oct. the duty on tobacco on American ships has been reduced to 12 livres per hundred as compared to 10 for French ships, a difference that will not prevent an absolute preference for American shipping. There is no demand for tobacco because six months ago the government sold all of it from “l’ancienne ferme.” The exchange rate of Paris on London is quoted at 18/4d. per 3 livres. The National Convention, which replaced the second legislative assembly about 26 Sep., has just abolished the monarchy and established a republican government.
